Memorandum bv the Court. In these article 78 CPLR proceedings to review and annul determinations of the Town Board of the Town of Schodack denying their applications for the renewal of trailer camp permits, petitioners appeal from judgments of the Supreme Court at Special Term dismissing their petitions on the merits. It is clear that petitioners’ renewal applications were not filed on or before the first day of December next preceding the expiration *761date of their permits as required by section 10 of the 1959 ordinance of the Town Board. The Town Board’s rejections of their applications for untimeliness of filing thus were not arbitrary, capricious or contrary to law and Special Term correctly so held. We have examined appellants’ other contentions and find them to be without merit. Judgments, affirmed and interim stay vacated, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.